Per Curiam.
Action to recover the agreed price of a quantity of maple flooring'sold and delivered by plaintiff to defendant. Defendant admitted the sale, and nonpayment of the price, but interposed a counterclaim based on allegations of an implied warranty that the flooring was kiln dried, and a breach of this warranty which made it necessary for defendant to take up the flooring after it had been laid, and relay it, at an expense exceeding the agreed price of the lumber. The case was tried before the court without a jury, and a decision rendered in plaintiff’s favor. The court found on the evidence that the flooring delivered was kiln dried, and first-class material. Defendant moved for amended findings- and for a new trial. The motion was denied, and this appeal taken.
It is admitted that the flooring shrunk after it was laid, which was im*497mediately on its delivery, and that it was necessary to relay it. The cause of this shrinkage, whether it was that the lumber was not kiln dried, or some cause for which plaintiff was not responsible, was a question of fact for the trial court. We have examined the evidence, and are unable to say, conceding that there was an implied warranty, that the findings of the trial court are not sustained by the evidence.
Order affirmed.